DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1, 3-9, 14-17, and 23-26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 18-21, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 11-13, directed to the invention(s) of anchor species b and c, i.e. Figs. 8 and 9 and 10-12, respectively, require all the limitations of an allowable product claim, and have NOT been rejoined. That is, claims 11-13 depend from claim 1; however, an invention disclosing all the limitations of claim 11-13 and all the limitations of claim 1 does not appear to be disclosed, i.e. appears to be new matter. Thus, claims 11-13 have been cancelled.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on October 9, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With regards to the entered claims listing dated June 1, 2021, the application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 11-13 directed to a non-elected species without traverse.  Accordingly, claims 11-13 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMY R SIPP/Primary Examiner, Art Unit 3775